Citation Nr: 0700167	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-23 179	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from April 1953 to April 1955.  He 
died in June 2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) from September 2000 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In May 2004, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran died in June 2000.  The immediate cause of 
death was listed as myocardial infarction.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he had no service-
connected disabilities, but had been awarded a nonservice-
connection pension. 

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a disability or disease 
incurred in or aggravated by active military service, and a 
disease or disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 1310, 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310, 3.312 (2006). 

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.807, 21.3020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in February 2003 
and February and June 2004, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish service connection for the cause of the veteran's 
death, of what VA would do or had done, what evidence she 
should provide, to include alternative forms of evidence, 
informed the appellant that it was her responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support her claims, and asked her to provide any 
information in her possession.  

Further, in compliance with the Board's May 2004 remand, the 
appellant was asked to identify any additional medical 
evidence.  The appellant's October 2004 response did not 
provide the VA with additional medical information.  VA 
requested and obtained relevant medical treatment records 
from the Tuscaloosa and Birmingham VA Medical Centers (VAMC).  
The Board notes that VA attempted to obtain Social Security 
Administration (SSA) records in June and October 2004, but 
found that the veteran's SSA file had been destroyed.  Also, 
VA has made several attempts to obtain the veteran's service 
personnel and medical records; however, in January 2002, a 
response from the National Personnel Records Center (NPRC) 
indicated that the veteran's service records were unavailable 
due to a fire at NPRC.  Subsequent requests for the veteran's 
service medical records were made in October 2001 and June 
2004.  The NPRC responses remained negative and that the 
veteran's records were fire related.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  However, where relevant records 
were destroyed in a fire at NPRC, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In June 2005, the appellant was informed of the VA's efforts 
to obtain the veteran's SSA and service records and that it 
was the claimant's ultimate responsibility to submit medical 
evidence in support of her claim.  No further information has 
been provided by the appellant.  Thus, the Board is not aware 
of the existence of additional relevant evidence in 
connection with the appellant's claims, which VA has not 
obtained or made reasonable efforts to obtain.  The Board 
reminds the appellant that the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA 
readjudicated the claims, in June 2005, and issued a 
supplemental statement of the case (SSOC).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's May 2004 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the benefits regarding both 
claims are being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record - medical 
treatment records, a VA general medical examination report, 
and lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2006).  Where a veteran who served for ninety days or more 
during a period of war develops certain chronic diseases, 
such as a cardiovascular disease, to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

The appellant contends that the veteran died of myocardial 
infarction that was due to his high blood pressure and heart 
disorders, which were treated in service.  

At the time of his death, in June 2000, the appellant was 
married to the veteran.  The veteran was not service-
connected for any disabilities, but had been awarded a 
nonservice-connection pension.  The veteran's certificate of 
death lists the immediate cause of death as myocardial 
infarction.  

The veteran had 2 years of active military service.  As noted 
above, the veteran's service personnel and medical records 
are unavailable and may have been destroyed from a fire at 
the NPRC.  Despite the unavailability of the rest his service 
records, the veteran's separation examination report is 
contained in the claims file and shows that evaluation of his 
heart and chest were normal upon discharge.

Post-service medical evidence includes VAMC treatment 
records, a VA general medical examination report, and lay 
statements.  The appellant stated in her September 2001 claim 
that the veteran was treated during his military service, but 
she did not know whether the treatment was for hypertension 
and heart condition.  In a September 2004 letter, a friend of 
the veteran stated that he was aware of the veteran's illness 
after he returned from the military.  The Board observes 
that, without more concrete and detailed evidence, these 
statements do not provide evidence that the veteran was 
treated in service for either hypertension or cardiovascular 
disorders.  

Treatment records from the Birmingham VAMC between October 
1988 and June 2000 and Tuscaloosa VAMC between May 1991 and 
March 1999 show that the veteran received treatment for 
hypertension and cardiovascular disorders starting in October 
1988.  At a March 1996 general medical examination, the 
veteran reported to an onset of heart problems starting in 
the early 1970s.  A physician's affidavit attests to the 
veteran's heart attack in May 1971.  However, the veteran's 
reported hypertension and heart conditions in 1971 occurred 
approximately 16 years after his discharge from service.  It 
follows that service connection for myocardial infarction may 
not be presumed under 38 C.F.R. §§ 3.307, 3.309 since the 
condition did not manifest to a compensable degree within one 
year of separation from military service.  After carefully 
reviewing the medical evidence and the veteran's claims file, 
the Board finds no competent medical evidence linking the 
veteran's cardiovascular disorder and hypertension to 
military service.

The appellant and her representative may believe that there 
was a causal relationship between the veteran's service and 
his death.  However, the Board notes that there is no 
indication that the appellant possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

There is no medical evidence that the myocardial infarction, 
which led to the veteran's demise, had its onset due to 
service, including on a presumptive basis, and there is no 
evidence that the disease was otherwise causally linked to an 
injury or disease of service origin.  Therefore, the 
appellant's claim must denied.

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death.  As a preponderance of the evidence is 
against the award of service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Eligibility for DEA under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability.  38 C.F.R. 
§§ 3.807(a), 21.3020 (2006).  As discussed above, service 
connection for the cause of the 
veteran's death is denied.  Accordingly, as a matter of law, 
entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code is also denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


